Rosenberry, J.
It is the claim of the defendants that Peter Graf would, if alive, be estopped to deny the title of Frances Graf; second, that the defendant McBeth and his grantors were for ten years or more preceding the date of the commencement of the action in continuous, open, notorious, exclusive possession and occupancy of the premises under a claim of title founded upon a sufficient written instrument, holding adversely against the whole world.
The facts out of which the estoppel of Peter Graf, and consequently of his heir, Mary Graf, is claimed to arise are these: First, that Peter. Graf acquiesced in the conveyance of that part of the premises owned by him by Louisa J.' Bartels to Frances Graf; second, that he acquiesced in the execution of a lease of the property to Lozo June 28, 1901; third, acquiesced in the execution of a lease to William Kol-lencheck by Frances Graf; fourth, that he at one time stated to a witness that he wanted to have his property in his wife’s name; and fifth, by refraining from in any manner exercising any authority over the property. The court found, upon ample evidence, that the wife dealt with the property as the agent of her husband, due to his insanity and failing health, and that Frances Graf did not possess said premises adversely to either, the plaintiff or her father, Peter Graf. *646We think this finding of the trial court is amply sustained. There was nothing in the conduct of Peter Graf inconsistent with his claim to ownership. The premises, after the deed by Louisa J. Bartels to Frances Graf, were used as a whole, and they were at no time in the exclusive adverse possession of Frances Graf. Therefore the trial court was correct in holding that neither Peter Graf nor his heir, the plaintiff, was estopped, and that until the deed by Frances Graf and G. Newman to G. Newman January 8, 1912, there was no holding of the premises adverse to the rights of the plaintiff herein, but that the possession of Frances Graf and the lessees under, her and those to whom she conveyed the premises was subordinate to the rights of the plaintiff. Frances Graf had at all times up to the time of her marriage a homestead interest in the premises, and had thereafter a dower interest. Her possession of the premises was not in any sense adverse to the title of Mary Graf, the plaintiff.
It is further contended on the part of the defendant McBeth that the court erred in denying recovery for improvements placed upon the premises. There having been, as to plaintiff, no adverse possession prior to January 8, 1912, the improvements having been made before that time, the improvements were not made by one holding adversely under the provisions of secs. 3096-3100, Stats. The trial court therefore correctly held the defendant McBeth was not entitled to recovery therefor.
By the Court. — Judgment affirmed.